Appeal by defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered March 24, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court did not err when, for the purpose of impeaching defendant’s credibility, it admitted testimony regarding statements voluntarily made by defendant at the time of his arrest, after he had testified in a manner inconsistent with the prior statements. (People v Harris, 25 NY2d 175, affd 401 US 222; People v Washington, 51 NY2d 214; People v Wise, 46 NY2d 321; People v Caban, 79 AD2d 1031.)
No objection was registered with respect to the portions of the prosecutor’s summation and the court’s charge of which defendant now complains and, therefore, he has failed to preserve the issues for appellate review as a matter of law. We decline to address them in the interest of justice.
We have reviewed the other issue raised by defendant and find it to be without merit. Mangano, J. P., Brown, O’Connor and Weinstein, JJ., concur.